

116 S5078 IS: To amend the CARES Act to extend the temporary relief from troubled debt restructurings. 
U.S. Senate
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5078IN THE SENATE OF THE UNITED STATESDecember 21, 2020Mr. Cassidy (for himself, Mr. Kennedy, Mr. Menendez, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the CARES Act to extend the temporary relief from troubled debt restructurings. 1.Temporary relief from troubled debt restructuringsSection 4013(a)(1) of the CARES Act (15 U.S.C. 9051(a)(1)) is amended by striking December 31, 2020 and inserting January 1, 2022.